Reasons for Allowance
Claims 1 and 4-11 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not disclose a core drain fluidly connected to the one or more scupper drains, the core drain configured to collect the condensation from the one or more scupper drains and remove the condensation from the heat exchanger, the core drain defined as a notch in an exterior of the heat exchanger; and a water removal and air re-entrainment chamber fluidly downstream of the core drain, the water removal chamber including multi-passage tortuous flow channels to separate condensate from airflow; and a drain outlet to remove the condensate from the water removal chamber.

The closest prior art of record, Zazueta (US 20170045243 A1), discloses all of the other limitations required by the independent claim. Illustratively, a heat exchanger (Fig. 1-4) configured to exchange thermal energy between a first fluid flow at a first pressure and a second fluid flow at a second pressure less than the first pressure ([0028-0036]), comprising a first fluid inlet (#17 at manifold #22, Fig. 1A & 2); a first fluid outlet (#13 at manifold #21, Fig. 1A & 2) fluidly coupled to the first fluid inlet via a core section (the core section is formed by #15 & #16, Fig. 1A-B & 2); a second fluid inlet (see #12 at manifold 20, Fig. 1B & 2); a second fluid outlet (see #18 at manifold 23, Fig. 1B & 2) fluidly coupled to the second fluid inlet via the core section (see Fig. 2, #12 is fluidly coupled to #18 via portion 15 of the core); the core section including: a plurality of first fluid passages configured to convey the first fluid flow from the first fluid inlet toward the first fluid outlet and a plurality of second fluid passages configured to convey the second fluid flow from the second fluid inlet toward the second fluid outlet such that the first fluid flow exchanges thermal energy with the second fluid flow at the core section (see at least Fig. 1-2, [0029], [0031] &[0038]); one or more scupper drains formed in the first fluid passages and disposed in the core section (see Fig. 3 of Zazueta), the one or more scupper drains configured to remove condensation from an interior of the first fluid passages prior to the condensation reaching the first fluid outlet (see Fig. 1-3, [0041-0056]). Zazueta does not disclose wherein the heat exchanger is a counterflow heat exchanger. In the same field of endeavor, Haas (US 7086239 B2) teaches that it is well known to design heat exchangers in a desired manner so as to provide either a crossflow heat exchanger or a counterflow heat exchanger (see col. 4, L 63-65). Thus, it would have been obvious for one of ordinary skills in the art to have modified the apparatus of Zazueta so as to provide a counterflow heat exchanger in lieu of the instant cross flow configuration, by simply reorienting the flowpath of one of the two heat exchange fluids; with the benefit of providing a more uniform temperature difference between the fluids over the entire length of the fluid paths with the benefit of improved efficiency. Zazueta does not disclose a core drain fluidly connected to the one or more scupper drains, the core drain configured to collect the condensation from the one or more scupper drains and remove the condensation from the heat exchanger, the core drain defined as a notch in an exterior of the heat exchanger; and a water removal and air re-entrainment chamber fluidly downstream of the core drain, the water removal chamber including multi-passage tortuous flow channels to separate condensate from airflow; and a drain outlet to remove the condensate from the water removal chamber. Warner (US 4681610 A) discloses the general concept of removing condensate from an airstream via a water removal and air re-entrainment chamber fluidly coupled to said airstream. Nonetheless, it not readily apparent as to how the teachings of Warner can be employ with the structure of the system of Zazueta as modified with Haas; especially since the claim requires the core drain to be provided as a notch outside of the heat exchanger, wherein the water removal and air re-entrainment chamber fluidly downstream of the core drain. A finding of obviousness is precluded as per MPEP § 2143.01. Thus, the claims above are patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763